Citation Nr: 1735193	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  11-16 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for a left ankle disability, rated as 10 percent disabling prior to December 14, 2016 and 20 percent disabling thereafter (excluding periods from February 20, 2009 to April 30, 2009, and from August 8, 2014 to September 30, 2014 where 100 percent convalescent ratings were in effect).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran; S. Smith (Veteran's Wife)


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to December 1992 and from August 2008 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois (Agency of Original Jurisdiction (AOJ)).

Following the November 2009 rating decision, the Veteran was granted a temporary total evaluation of 100 percent effective February 2009 until May 2009, at which time the Veteran was assigned a 10 percent evaluation.  Similarly in March 2015, the Veteran was granted a temporary total evaluation of 100 percent evaluation effective August 2014 until October 2014, at which time the Veteran's 10 percent evaluation was continued.

In June 2016, the Veteran testified at a Board videoconference hearing held at the St. Louis, Missouri RO.  A transcript of the hearing is of record.

In September 2016, the appeal was remanded by the Board for evidentiary development, to include a VA examination, and to further develop the issue of entitlement to a TDIU which was listed as a separate issue for administrative purposes.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for TDIU due to service-connected disability is part and parcel of an increased rating claim when such a claim is raised by the record).

In March 2017, the AOJ found the Veteran entitled to an increased rating to 20 percent disabling for the Veteran's left ankle disability, effective December 14, 2016 (the date of the examination).  The Veteran was provided a supplemental statement of the case (SSOC) and the case now returns to the Board for appellate consideration.

The issue of entitlement to TDIU is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

For the entire appeal period, the Veteran's left ankle disability has been manifested by marked limitation of motion; and ankylosis has not been shown.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a 20 percent disability rating, but no higher, for left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71(a), Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  There has also been no argument raised as the adequacy of the most recent VA examination.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

The Board also finds substantial compliance with its prior remand directives.  The AOJ obtained updated medical records, including records from left ankle surgery, and afforded the Veteran additional examination.  The December 2016 VA examination report contains all findings necessary to decide the claim.  As the maximum rating has been assigned based upon limitation of motion, any potential deficiency with respect to complying with Correia v. McDonald, 28 Vet. App. 158 (2016) is harmless as the next higher rating requires ankylosis.  See generally Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 

Additionally, the Board finds that the lay and medical evidence does not reflect a material increase of disability - particularly ankylosis - since the most recent VA examination, with respect to the Veteran's left ankle.  As such, additional examination is not warranted.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Veteran contends that he is entitled to a rating in excess of 10 percent prior to December 14, 2016, and to a rating in excess of 20 percent thereafter, for symptoms associated with his service-connected left ankle disability.

The Veteran's symptoms are rated under Diagnostic Code 5271.  38 C.F.R. §°4.71(a).  That Diagnostic Code provides that a 10 percent rating is warranted for moderate limitation of motion of the ankle, and a 20 percent rating is warranted for marked limitation of motion.

Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  Id. at Plate II.

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

According to the Manual, an example of moderate limitation of ankle motion is less than 15 degrees of dorsiflexion or less than 30 degrees of plantar flexion, while an example of marked limitation is less than 5 degrees of dorsiflexion or less than 10 degrees of plantar flexion.  See M-21, III.iv.4.A.3.o.

Throughout the appeal period, the Veteran has received regular treatment for left ankle symptoms since undergoing a surgical intervention for ligament reconstruction in February 2009.  The Veteran underwent an additional surgical procedure in August 2014.  VA outpatient notes dated 2010 through 2016 reflect reports of constant left ankle pain with swelling and instability, necessitating periodic physical therapy and use of a brace for support.  On at least three occasions he reported that the ankle gave out, resulting in a fall.  Magnetic resonance imaging (MRI) tests performed in May 2014 and October 2016 demonstrated ankle tenosynovitis.

On VA examination in November 2009, the Veteran reported severe pain, instability, tightness, and swelling, and indicated that his left ankle would get progressively worse with weight-bearing.  On physical examination, edema over the lateral malleolus was noted, along with a stable, well-healed surgical scar over the lateral ankle.  An accompanying radiological image indicated a tiny plantar calcaneal spur with a possible posterior ankle joint effusion.  Active range of motion testing revealed dorsiflexion to 20 degrees, with pain at 20 degrees, and plantar flexion to 35 degrees, with pain at 30 degrees.

The RO granted a 10 percent rating effective November 6, 2008 in a November 2009 rating decision.  The RO continued the 10 percent rating in a December 2009 rating decision.  In his notice of disagreement, the Veteran emphasized that his symptoms of swelling and pain were severe enough to require surgery.  He also stated that his ankle condition impacted his ability to run and to climb stairs. 

In July 2010, the Veteran submitted a statement requesting a temporary 100 percent rating for the four months beginning with the month of his February 2009 left ankle procedure.  

In an October 2010 rating decision, the RO assigned a temporary evaluation of 100 percent effective February 20, 2009 to April 30, 2009.

In his June 2011 VA Form 9, the Veteran noted the June 2011 VA examination report showed plantar flexion to 35 degrees, with pain at 30 degrees, and stated his belief that he should be rated at 30 percent.

Following the Veteran's August 2014 surgery, the RO issued a March 2015 rating decision assigning a temporary 100 percent evaluation effective August 8, 2014 to September 30, 2014.

During his June 2016 hearing, the Veteran testified that his ankle symptoms worsened following his February 2009 surgery.  The Veteran also testified that his ankle felt unstable, he experienced "locking," and that he had difficulty walking and standing.

An October 2016 described the ankle as demonstrating free range of motion without tenderness or instability while another examination described limited range of motion (ROM).  He was noted to have ligament laxity with instability.

On VA examination in December 2016 the Veteran reported left ankle pain, swelling, instability, and stiffness.  Range of motion testing revealed dorsiflexion to 0 degrees and plantar flexion to 30 degrees.  There was evidence of pain on weightbearing, as well as evidence of localized tenderness or pain on palpation of the joint.  No ankylosis was found.  In terms of functional impact, the examiner indicated that the Veteran's left ankle symptoms impacted his ability to stand, walk, climb ladders or scaffolds, squat, or lift heavy objects.

Based on the above examination results, the AOJ increased the Veteran's rating to 20 percent disabling, effective December 14, 2016, the date of the examination.

As noted above, the Veteran has been assigned a "staged" rating for his left ankle disability.  The basis for the staged rating appears to be a discrepancy between the range-of-motion findings in the VA examination reports of record, which show slightly greater range of motion in November 2009 compared to December 2016.  Notwithstanding these findings, the Board notes that it is essential to evaluate the Veteran's left ankle disability in light of the documented clinical history.  See 38 C.F.R. § 4.1.  As instructed in 38 C.F.R. § 4.2, different examiners will not describe the same disability in the same language.  It is recognized that features of disability which remain unchanged may be overlooked and not accurately appreciated or described, which requires the rater to interpret reports in light of the whole recorded history and reconciling the various reports into a consistent disability picture.

In the opinion of the Board, the findings from the December 2016 VA examination represent the extent of functional impairment of the Veteran's left ankle disability.  This is consistent with the Veteran's numerous credible reports of severely limited motion due to pain, swelling, instability, and tightness.  Likewise, it is consistent with periodic use of an ankle brace to assist in ambulation and the need for two surgical procedures during the appeal period.  See 38 C.F.R. §§ 4.40 and 4.45.  To the extent any doubt exists as to whether such symptomatology existed prior to the December 2016 VA examination, the Board resolves such doubt in the Veteran's favor.  Thus, the Board awards a 20 percent rating for the entire appeal period (excluding periods from February 20, 2009 to April 30, 2009, and from August 8, 2014 to September 30, 2014 where 100 percent convalescent ratings were in effect).

However, the Board finds that the criteria for a rating greater than 20 percent have not been met at any time during the appeal period.  In this regard, the Board is aware that the Veteran is in receipt of the maximum allowable schedular rating under Diagnostic Code 5271.  Nonetheless, the Board has considered other potentially applicable Diagnostic Codes.  Upon review, however, the Veteran's disability is not shown to involve any other factor or diagnosis that would warrant evaluation under any other provision of the rating schedule.  The lay and medical evidence demonstrates that the Veteran has no history of ankylosis of the ankle.  The most recent VA examination found no motion in dorsiflexion, but there is no lay or medical evidence more nearly approximating fixed motion in plantar dorsiflexion between 0 and 10 degrees.  An examination in October 2016 reported limited and free motion.  There is also no lay or medical evidence of ankylosis of the subastragalar or talar joints, malunion of the os calcis or astragalus, or astragalectomy.  Consequently, a rating under Diagnostic Codes 5270, 5272, 5273, or 5274 is not appropriate.

The Board has considered the Veteran's lay statements regarding painful motion, swelling, tightness, instability, and "locking," as well as the impact his left ankle symptoms have on his ability to bear weight and walk for long distances.  He is certainly competent to report these symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, as was suggested above, the Board finds that these lay reports do not reflect symptoms analogous to ankylosis, even taking into account the types of functional impairment addressed in 38 C.F.R. §§ 4.40 and 4.45.  The Veteran has repeatedly asserted that he has left ankle symptoms; he has never reported being completely unable to move his left ankle.

For the foregoing reasons, the Board finds that a uniform 20 percent rating, but no higher, is warranted for the Veteran's left ankle disability (excluding periods from February 20, 2009 to April 30, 2009, and from August 8, 2014 to September 30, 2014 where 100 percent convalescent ratings were in effect).


ORDER

A 20 percent rating for left ankle disability prior to December 14, 2016 is granted, but a rating in excess of 20 percent for any time during the appeal period is denied (excluding periods from February 20, 2009 to April 30, 2009, and from August 8, 2014 to September 30, 2014 where 100 percent convalescent ratings were in effect).


REMAND

The Board's review of the claims file reveals that additional development of the Veteran's claim for TDIU is warranted.

At the hearing, the Veteran testified that he was going through vocational rehabilitation, specifically to obtain training for a job as a mechanic.  The Veteran's claims file does not contain any vocational rehabilitation records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA vocational rehabilitation folder.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

2.  Obtain all outstanding VA treatment records dated since November 2016.

3.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


